Name: Commission Regulation (EEC) No 511/90 of 28 February 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 90 No L 53/55Official Journal of the European Communities COMMISSION REGULATION (EEC) No 511/90 of 28 February 1990 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans : produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 268/90 (4), as amended by Regulation (EEC) No 423/90 (*) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 268/90 to Article 1 The amount of the aid provided for in Regulation (EEC) No 1491/85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal : shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15 . (2) OJ No L 197, 26 . 7. 1988, p. 11 . (3 OJ No L 201 , 27. 7 . 1988, p. 2. ( «) OJ No L 30 , 1.-2. 1990, p. 37 . Is) OJ No L 44, 20 . 2. 1990, p. 24. No L 53/56 Official Journal of the European Communities 1 . 3 . 90 ANNEX to the Commission Regulation of 28 February 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period I  Spain 0,000 27,979 27,979  Portugal 20,052 27,979 (*) 27,979  another Member State 20,052 27,979 27,979 Seed processed in first period I  Spain 0,000 27,897 27,897  Portugal 19,970 27,897 0 27,897  another Member State 19,970 * 27,897 27,897 Seed processed in second period I  Spain 0,000 28,567 28,567  Portugal 20,640 28,567 0 28,567  another Member State 20,640 28,567 28,567 Seed processed in third period ll  Spain 0,000 28,567 28,567  Portugal 20,640 28,567 0 28,567  another Member State 20,640 28,567 28,567 Seed processed in fourth period II  Spain 0,000 28,567 28,567  Portugal 20,640 28,567 (*) 28,567  another Member State 20,640 28,567 28,567 Seed processed in fifth period  Spain 0,000 28,294 28,294  Portugal 20,367 28,294Q 28,294  another Member State 20,367 28,294 28,294 f) Special aid.